In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Nassau County (Marks, J.), dated January 2, 2004, which, upon a fact-finding order of the same court dated September 10, 2003, made upon the appellant’s admission, finding that he committed acts which, if committed by an adult, would have constituted the crime of attempted unauthorized use of a motor vehicle in the third degree, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services for a period of 12 months. The appeal brings up for review the fact-finding order dated September 10, 2003.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, and the matter is remitted to the Family Court, Nassau County, for further proceedings on the petition.
As correctly conceded by the Nassau County Attorney, the allocution conducted at the fact-finding hearing, where the appel*470lant admitted the allegations in the petition, was inadequate. The Family Court failed to fully advise the appellant of his constitutional and statutory rights pursuant to Family Court Act §§ 320.3 and 321.3 (1) (see Matter of Walker, 144 AD2d 306 [1988]; Matter of Delfin A., 123 AD2d 318, 319 [1986]). Furthermore, the Family Court failed to obtain an allocution of the appellant’s mother as to her understanding of the consequences of the appellant’s admission (see Matter of Bruce K., 306 AD2d 479, 480 [2003]; Matter of Tiffany MM., 298 AD2d 728, 729 [2002]), apprise the appellant of all possible dispositional alternatives (see Family Ct Act § 321.3 [1]; Matter of Melvin A., 216 AD2d 227 [1995]), and state its reasons for granting its consent to the admission, as required by Family Court Act § 321.3 (2). Therefore, the order of disposition must be reversed, the fact-finding order vacated, and the matter remitted to the Family Court, Nassau County, for further proceedings on the petition.
The appellant’s remaining contentions either are without merit or have been rendered academic in light of our determination. Smith, J.P., Crane, Cozier and Lifson, JJ., concur.